Citation Nr: 0725446	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-25 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with associated bilateral upper and lower peripheral 
neuropathy as due to herbicide exposure (Agent Orange).

2.  Entitlement to service connection for Charcot joint 
collapse of the right foot, due to diabetes.  

3.  Entitlement to service connection for arthritis of the 
right knee.

4.  Entitlement to service connection for arthritis of the 
left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1987.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In May 2005 the veteran presented testimony before the 
undersigned Veterans Law Judge at a hearing conducted at VA's 
office located in Las Vegas, Nevada.  A transcript of that 
hearing is contained in the claim folders.


FINDINGS OF FACT

1.  The veteran's service included no duty in or visitation 
to the Republic of Vietnam, and there is no evidence that the 
veteran was exposed to Agent Orange or other herbicide agents 
during service.

2.  Diabetes mellitus did not originate in service or become 
manifest within one year of discharge therefrom.

3.  Charcot joint collapse of the right foot has not been 
linked by competent medical evidence to any service-connected 
disorder.


4.  The preponderance of the evidence demonstrates that the 
veteran's current bilateral knee disability (manifested by 
osteoarthritis) is not related to an injury or disease 
incurred or aggravated by active duty service, and that 
arthritis was not manifested to a compensable degree within 
one year of separation from active duty.


CONCLUSIONS OF LAW

1.  Diabetes mellitus with associated bilateral upper and 
lower peripheral neuropathy was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

2.  Charcot joint collapse of the right foot was not caused 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.310.

3.  Service connection for a bilateral knee arthritis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in a May 2004 statement 
of the case (SOC) and November 2004 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.   VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned (see letter dated in March 
2006).  While the appellant may not have received full notice 
prior to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claims were 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence.  In sum, there is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  

Factual Background

Review of the veteran's voluminous service medical records 
reveal no diagnoses of either diabetes mellitus or Charcot 
joint collapse of the right foot.  Although the veteran was 
seen on numerous occasions for various foot and ankle 
disorders, including tinea pedis, no complaints of foot 
numbness were recorded.  There were occasional references to 
the fact that members of the veteran's family had diabetes.  
A January 1970 Report of Medical Examination shows findings 
reflective of left knee locking in 1964 with no complications 
or sequela.  The report of the veteran's July 1986 retirement 
examination, while noting the presence of left knee crepitus 
and mild loss of range of motion, is devoid of diagnoses 
concerning any of the veteran's currently claimed four 
disorders.  Also, a September 1986 laboratory report notes 
normal glucose findings.  

Following his retirement from service, the veteran continued 
to receive treatment at military medical facilities.  These 
records show a compliant of numbness of the feet in December 
1989.  A January 1990 emergency care and treatment record 
shows that the veteran was involved in a motor vehicle 
accident, causing, in part, bilateral knee contusions and 
abrasions.  A complaint of polyuria was attributed to a 
urinary tract infection.  The veteran was worked up after a 
sudden onset of disorientation and dizziness in December 
1995.  A laboratory report (blood test findings) showed an 
elevated glucose level.  On evaluation he reported long 
standing numbness of the feet.  These records show that in 
February 1996 new-onset "NIDDM" (noninsulin-dependent 
diabetes mellitus) and polyneuropathy (possibly secondary to 
diabetes mellitus) were diagnosed.  

The report of an October 1997 VA diabetes mellitus 
examination shows that the veteran informed the examiner that 
he had been diagnosed as a diabetic in "1990."  He added 
that he had never been checked for this disorder during his 
military service.  The diagnoses included NIDDM, peripheral 
neuropathy of the feet, and diabetic retinopathy.  

A VA feet examination report, showing that the veteran was 
examined in October 1997, is silent for findings reflective 
of Charcot joint collapse of the right foot.  

The report of an October 1997 VA orthopedic examination does 
not show that the veteran complained for knee-related 
symptoms.  A diagnosis concerning his knees was not 
supplied.  

Review of the record shows that Charcot collapse of the right 
foot was initially documented in July 2002.   

A December 2002 letter from a VA podiatrist notes that the 
veteran suffered from severe diabetic peripheral neuropathy 
and Charcot joint collapse of the feet.  The physician opined 
that the veteran's disorder of the feet was caused by his 
diabetes, and not by his history of athlete foot infections.  

The report of an April 2003 VA orthopedic examination shows 
that the veteran provided a history of bilateral knee 
injuries in 1967; he added, however, that he was unsure 
whether or not he had been treated at that time.  X-ray 
testing conducted in association with the examination shows, 
for the first time subsequent to the veteran's service 
separation, findings of bilateral osteoarthritis of the 
knees.  The examiner noted that no mechanical deficit was 
present concerning either of the knees.  The examiner also 
opined that no injury to the veteran's knees during his 
military service was responsible for the current 
osteoarthritic changes.

In the course of his May 2005 hearing conducted by the 
undersigned the veteran stated that while he had never served 
in Vietnam, he believed he had been exposed to Agent Orange 
while stationed in the Philippines at Clark Air Force Base.  
He argued that this exposure caused him to develop his 
diabetes and neuropathy, as well as his Charcot joint 
collapse of his right foot.  See page five of hearing 
transcript (transcript).  Concerning this claimed exposure to 
Agent Orange while stationed in the Philippines, in February 
2006 the veteran supplied VA, with an article obtained from 
the internet entitled "NZ supplied US with Agent Orange."  
The basic premise of this article, dated in January 2005, 
indicated that a New Zealand Transport Minister had claimed 
that New Zealand had shipped Agent Orange to a "United 
States base in the Philippines during the 1960s."  
Specifically, the Agent Orange was noted to have been shipped 
to Subic Bay.  The veteran also supplied somewhat conflicting 
testimony concerning the etiology of his claimed bilateral 
knee arthritis; he testified that the arthritis resulted from 
knee injuries sustained during his military service (see page 
five of transcript), and added later that "I don't recall 
ever injuring my knees on active duty" (see page 16 of 
transcript).  He also acknowledged first being diagnosed with 
diabetes in 1996.  See page 20 of transcript.  

Laws and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disease or injury. 
 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

Certain enumerated disorders, to include diabetes mellitus 
and arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
following separation from active duty.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam is presumed 
to have been exposed to a herbicide agent (to include Agent 
Orange) during active military service.  38 C.F.R. § 3.307.

 The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  Here, 
the veteran acknowledges that he did not have service in 
Vietnam.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
 The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own medical determinations 
and it must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, 
the Board must determine the weight to be accorded the 
various items of evidence in this case based on the quality 
of the evidence and not necessarily on its quantity or 
source.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.


Analysis

Diabetes Mellitus with Associated Bilateral Upper and Lower 
Peripheral Neuropathy as Due to Herbicide Exposure (Agent 
Orange)

The veteran's claim for diabetes mellitus as related to Agent 
Orange exposure must fail -- the evidence does not show that 
he had service in-country during the Vietnam War.  While 
diabetes mellitus is listed as a presumptive illness for 
Agent Orange exposure, the Board finds, even as it 
acknowledges the veteran's claims, albeit unsubstantiated, of 
exposure to Agent Orange while at Clark Air Force base, 
without evidence of service in Vietnam, the claim for service 
connection is denied.  The veteran has supplied various 
theories as to how he might have come in contact with Agent 
Orange, but none is substantiated by any reliable data.  Thus 
the benefit of the presumptive provision is not for 
application in this case.  

With respect to a claim for diabetes on a direct basis (see 
Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113(b), 1116; 38 C.F.R. § 3.303), the claim 
is also denied.  Service medical records are silent as to 
complaints, treatment or a diagnosis of diabetes mellitus, or 
any other indication among the veteran's service medical 
records that he had the disease during service, nor has he so 
asserted.  Contrary to the veteran's assertions that he 
reported numbness of the feet, a symptom now attributed to 
diabetes mellitus, to doctors while serving on active duty, 
and that he experienced other symptoms, such as increased 
thirst, the Board's thorough review of the record reflects 
that such statements are not supported by the objective 
record.  The retirement examination was negative for any 
manifestations of such disability.  The first complaint of 
foot numbness is recorded in 1989, more than 2 years after 
service retirement.  

The veteran himself concedes that diabetes mellitus was not 
diagnosed until the mid-1990s.  At that time, the disability 
was described as being of "new onset."  Further, there is 
no medical evidence which relates the currently-diagnosed 
diabetes mellitus to military service.  The only evidence in 
support of the claim are the veteran's own statements to the 
effect that his diabetes mellitus with associated peripheral 
neuropathy is related to service.  However, as a layperson, 
the appellant is not competent to provide a probative opinion 
on a medical matter, such as the etiology of his disease. 
 See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, supra; see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

For the reasons and bases set out above, the Board finds that 
the evidence does not support a claim for service connection 
for diabetes mellitus with peripheral neuropathy on either a 
presumptive basis, to include as the result of exposure to 
Agent Orange, or on a direct basis.

Charcot Joint Collapse of the Right Foot, to include as Due 
to Diabetes

The veteran claims that he is entitled to service connection 
for Charcot joint collapse of the right foot, essentially on 
the factual basis that this disorder is proximately due to or 
the result of a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a).  The record does in fact include a medical 
opinion relating the veteran's right foot disorder to his 
diabetes.  See December 2002 letter from VA physician.  
However, as discussed above, the Board has determined service 
connection is not warranted for diabetes mellitus with 
associated peripheral neuropathy.  As such, the veteran's 
claim of entitlement to service connection for Charcot joint 
collapse of the right foot must also fail, as it is premised 
on the assumption that the veteran's diabetes mellitus is 
related to his military service.  As there is no legal merit 
to this claim, service connection for the disability claimed 
as secondary to diabetes mellitus must be denied.  Sabonis v. 
Derwinski, 6 Vet. App. 426 (1994).

Bilateral Arthritis of the Knees

As was noted above, there are three threshold requirements 
that must be satisfied in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met; bilateral 
osteoarthritis of the knees has been diagnosed.  See April 
2003 VA X-ray examination report.

The further requirements which need to be satisfied are: 
 Evidence of disease or injury in service and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  While the service medical 
records include findings relating to left knee locking in 
1964, this was noted to be essentially an acute finding - 
neither complications or sequela were noted to be present.  
Also, while the veteran's July 1986 retirement examination 
report referenced the presence of left knee crepitus and mild 
loss of range of motion, a diagnosis of either a right or 
left knee disorder was not supplied.  

Of significant note in this case is the medical opinion 
offered by a VA orthopedic examiner in April 2003, who, after 
having had an opportunity to review the veteran's claims 
files as well as following his examination of the veteran, 
opined that no injury to the veteran's knees during his 
military service was responsible for the osteoarthritic 
changes of the knees diagnosed at that time.  

In addition, the competent medical evidence does not 
establish that the veteran developed a chronic bilateral knee 
disorder during active service, or arthritis within one year 
of separation from active duty, including gouty arthritis, 
which would warrant service connection.

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert, supra.  In reaching each of the foregoing 
decisions, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the claims, the doctrine is not for application.  The 
claims are therefore denied.


ORDER

Entitlement to service connection for diabetes mellitus with 
associated bilateral upper and lower peripheral neuropathy  
to include as due to herbicide exposure (Agent Orange) is 
denied.  

Entitlement to service connection for Charcot joint collapse 
of the right foot, due to diabetes mellitus, is denied.

Entitlement to service connection for arthritis of the right 
knee is denied.  

Entitlement to service connection for arthritis of the left 
knee is denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


